internal_revenue_service director exempt_organizations rulings and agreements release number release date date department of the treasury p o box - room xxxx cincinnati ohio employer_identification_number person to contact - id contact telephone numbers uil legend name of organization name of program location non profit corporation provider of financial aid advisement scholarship amounts b c d e f x dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code from your letter dated date our records indicate that the b was recognized as exempt from federal_income_tax under sec_501 a private_foundation as defined in sec_509 a of the code and that it is classified as academic improvement over time and financial need be awarded annually in varying amounts within a range of x be made directly to the educational_institution for_the_use_of the recipient equipment required for courses of instruction and for room and board the scholarships will payments will funds will be used only for tuition fees books supplies and graduate school administrators and administrators of youth-serving nominated to submit complete application forms to the trustees of the foundation or for some scholarship programs - to the trustees directors or officers of an unaffiliated organization with which the foundation has engaged to carry out the administration of such scholarship programs interview scholarship applicants to select finalists for the c trustees of the b will make the final selection of the grantees are to be awarded to the foundation’s creator to its trustees its the the no grants on an annual basis e will e e e publicize the scholarship to grantee organizations of the b and solicit nominations distribute scholarship applications to nominees send names and contact information for scholarship nominees to communicate with f to track participation of nominees in f programs review scholarship applications and interview a select group of finalists select students to receive scholarships send names of scholarship awardees to p for final financial aid counseling communication or advocacy with colleges and analysis of financial need to determine scholarship amount create final award letters to scholarship awardees share final information n scholars contact information at college scholarship amount with f develop renewal materials and contact scholars in the fall to communicate renewal process participate in regular check-in phone calls or meetings with f and the b f on an annual basis f will e e conduct outreach to scholarship nominees directly and through nominating organizations regarding all f workshops and counseling sessions these sessions include in-depth fafsa fafsa counseling workshops financial aid group session one-on-one workshop one-on-one workshop one-on-one school negotiations discussions nest steps sar verification next steps sar verification analyzing awards tuition deposit payment plan analyzing awards etc packages track participation by scholarship nominees in f workshops and communicate participation data to e work with scholarship awardees to provide analysis of financial aid communicate and advocate with colleges on behalf of scholarship analyze financial need of scholarship awardees to determine scholarship amount - share recommendations with e and the b awardees e e b e needed connect with scholars in the fall to begin renewal process provide support of scholars on renewal for financial aid communicate with financial aid offices at scholar’s colleges as participate in regular check-in phone calls or meeting with e and the in order to be eligible for the award candidates must meet the following applicant must be graduated or about to graduate from high school or its equivalent or be a full-time_student at an accredited college junior college university or other accredited educational_institution criteria approved by the trustees of the foundation and scholarship programs by the trustees directors or officers of an unaffiliated organization under contract with the foundation to manage or assist with its scholarship programs applicant must be enrolled or about to enroll in an educational_institution as defined in code section b a ii for some all nominated youth are required to work with f to receive guidance in navigating the college financial aid process a year a final report is also required this report must be verified by the educational this report must include a summary of the use of the funds awarded and the grantee’s courses taken and grades received in each academic period institution where the report submitted or other information including the failure to submit reports indicate that all or any part of a scholarship grant is not being used to further the purposes of such grant the foundation is under a duty to investigate while conducting its investigation the foundation will withhold further payments to the extent possible if the foundation learns that all or any part of a grant is not being used to further the purposes of the grant the foundation will take all reasonable and appropriate steps to recover the grant funds and or ensure restoration of the diverted funds to the purposes of the grant the b agrees to maintain records regarding recipients of funds to include the information used to evaluate the qualifications i b iii any additional information the foundation of the code impose certain excise_taxes on ii identification of the grantees the amount and of potential grantees terms of each grant and secured as part of the grant administration process sec_4945 and taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as individual for travel study or other similar purposes by such individual a grant to an unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 iff the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 approval a private_foundation must demonstrate that of the regulations provides that to secure i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that herein your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 da this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is based of the it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent this you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney please if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
